SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1218
KAH 12-02067
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
UNIQUE SMITH, PETITIONER-APPELLANT,

                     V                             MEMORANDUM AND ORDER

MALCOLM R. CULLY, SUPERINTENDENT, COLLINS
CORRECTIONAL FACILITY AND ANDREA W. EVANS,
CHAIRWOMAN, NEW YORK STATE DIVISION OF PAROLE,
RESPONDENTS-RESPONDENTS.


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Erie County (John L. Michalski, A.J.), dated August 6,
2012 in a habeas corpus proceeding. The judgment dismissed the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner’s appeal from the judgment dismissing his
petition for a writ of habeas corpus has been rendered moot by his
release from custody upon reaching his maximum expiration date (see
People ex rel. Baron v New York State Dept. of Corrections, 94 AD3d
1410, 1410, lv denied 19 NY3d 807; People ex rel. Kendricks v Smith,
52 AD2d 1090, 1090). Contrary to petitioner’s contention, the
exception to the mootness doctrine does not apply, inasmuch as the
alleged error he identifies on appeal is not likely to recur, the
alleged error is not one typically evading review, and the appeal does
not involve any substantial or novel issues (see generally Matter of
Hearst Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:   December 27, 2013                     Frances E. Cafarell
                                                 Clerk of the Court